Citation Nr: 1544564	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and/or diabetes mellitus type II.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and/or diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1981.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A June 2009 RO decision granted the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  In January 2010, the Veteran filed a timely notice of disagreement (NOD) regarding the initial disability rating assigned, after which a statement of the case (SOC) was issued in January 2013.  Notably, the Veteran did not thereafter perfect an appeal as to that particular issue; therefore, it is not before the Board.  See 38 C.F.R. §§ 20.200-202 (2015).  


FINDINGS OF FACT

1.  A September 2003 RO decision denied entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the September 2003 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran served in the Republic of Vietnam from June 1969 to May 1970.  

4.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities did not have onset during active service, is not etiologically related to active service to include presumed herbicide exposure, and is not caused or aggravated by service-connected diabetes mellitus type II.  


CONCLUSIONS OF LAW

1.  The September 2003 RO decision which denied entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and/or diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's February 2009 claim to reopen his previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  A February 2010 notice letter sent by the RO to the Veteran provided proper notice regarding the need for new and material evidence, as well as how to establish a claim of entitlement to service connection on direct and secondary bases.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and lay statements, and all such records have been associated with the claims file.  To the extent that the record indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits, the Board notes that a July 2012 SSA response indicated that there were no medical records available regarding the Veteran because they had been destroyed.  Therefore, the Board finds that the Veteran's SSA records do not exist and that further efforts to obtain any such records would be futile.  Moreover, a remand is not required to obtain SSA records, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was afforded relevant VA examinations in March 2009, January 2013, and March 2013 wherein VA examiners reviewed the Veteran's claims file, obtained medical histories from the Veteran, and conducted thorough clinical examinations.  The most recent March 2013 resolved the prior conflicting VA opinions and provided a supporting rationale.  As such, the Board finds that VA opinions, when read together and considered as a whole, are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  



II.  New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities was previously denied in a September 2003 RO decision.  At that time, the RO found that peripheral neuropathy was not diagnosed or treated during active service and that presumptive service connection based upon presumed exposure to herbicides was not warranted.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the September 2003 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final September 2003 RO decision, relevant evidence added to the record includes the March 2009, January 2013, and March 2013 VA examinations.  Such evidence discussed above is new and material; it was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  Acute and subacute peripheral neuropathy are among the conditions for which VA has determined that there exists a positive association with exposure to herbicides, such that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e).  Notably, the term acute and subacute peripheral neuropathy manes transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and/or diabetes mellitus type II.  A June 2009 RO decision granted the Veteran's claim of entitlement to service-connection for diabetes mellitus type II, effective February 12, 2009.  His claim on appeal was filed in January 2010.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or diagnosis of peripheral neuropathy of the upper or lower extremities, or any chronic or recurrent symptoms of this disorder.  Physical examinations conducted upon service enlistment and discharge in March1968 and March 1971, respectively, document normal relevant clinical examinations, and the Veteran reported he was in good health with no reported symptoms of peripheral neuropathy within concurrent reports of medical history.  

Post-service VA treatment records from January 1996 document the Veteran's complaint of numbness in his right hand for approximately two months.  A July 2002 treatment note documents and assessment of peripheral alcoholic neuropathy.  In May 2003, the Veteran reported that he was not diabetic, but he requested information regarding peripheral neuropathy, with which he stated he had been diagnosed years before.  A January 2004 VA podiatry treatment note documents the Veteran's neuropathy, with complaints of pain, numbness, and tingling in his feet.  

The Veteran was first afforded a VA examination related to his claim on appeal in March 2009.  At that time, the Veteran reported that his symptoms of peripheral neuropathy started many years before.  Following a physical examination, the VA examiner diagnosed neuropathy of the feet and hands which was not due to, worsened, or increased by the Veteran's diabetes.  The examiner noted that peripheral neuropathy had been present for years prior to the onset of diabetes in January 2009; moreover, it was considered a complication of years of alcohol abuse.  

The Veteran was afforded an additional VA examination in January 2013.  The examiner ultimately diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral upper and lower extremities based upon his review of the Veteran's medical history.  He noted that although the Veteran's diabetes and peripheral neuropathy were diagnosed in January 2009 and March 2010, respectively, there were related initial symptoms in June 2002 and but pointed out documentation of initial symptoms November 1996 and June 2002, respectively.  

Based upon the conflicting VA opinions above, the Veteran was afforded an additional VA examination in March 2013.  Following a thorough review of the evidence of record, including the conflicting VA examinations discussed above, and a physical examination of the Veteran, the VA examiner concluded that the Veteran did not have diabetic peripheral neuropathy of the upper or lower extremities.  The examiner concluded that the Veteran's diagnosed peripheral neuropathy was less likely than not proximately due to or the result of his service-connected diabetes mellitus type II.  He noted that the Veteran's bilateral upper and lower peripheral neuropathy had onset in 2002, approximately seven years prior to the onset of diabetes mellitus type II in 2009; moreover, he noted that a glucose tolerance test was required to make the diagnosis of diabetes in 2009 as the other diagnostic criteria were not met, and there was no evidence of a fasting glucose test before 2009.  Finally, the examiner concluded that the Veteran's peripheral neuropathy was not aggravated by his diabetes mellitus type II; he pointed out that there was no worsening of the condition since the onset of diabetes, which was under excellent control without other complications.  

Initially, the Board notes that the Veteran is not entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities on a presumptive basis.  There is no competent evidence that his diagnosed peripheral neuropathy first manifested during active service or within one year of service discharge; therefore, service connection is not warranted on a presumptive basis for a chronic disease of the nervous system.  See 38 C.F.R. §§ 3.303(a)-(b), 3.307, 3.309; Walker, 708 F.3d 1331.  Likewise, although the Veteran's service in Vietnam is documented, and therefore, his exposure to herbicides is presumed, there is no competent evidence that he was diagnosed with acute or subacute transient peripheral neuropathy which appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Therefore, service connection is not warranted based upon the Veteran's presumed exposure to herbicides during active service.  

However, as noted above, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, supra; Combee, 34 F.3d 1039.  

It is clear that the Veteran has been diagnosed with a current disability of peripheral neuropathy of the bilateral upper and lower extremities.  

As noted above, the March 2009 VA examiner found that the veteran's peripheral neuropathy was related to his years of alcohol abuse.  Conversely, the January 2013 VA examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral upper and lower extremities.  As noted by the subsequent March 2013 VA examiner, however, the January 2013 VA examiner diagnosed diabetic peripheral neuropathy of the bilateral upper and lower extremities without substantiating why the peripheral neuropathy was identified as being secondary to diabetes.  As such, it is afforded less probative value by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the most probative weight is afforded to the competent opinion rendered by the March 2013 VA examiner, following a thorough review of the evidence of record, including the conflicting March 2009 and January 2013 VA opinions.  Notably, the March 2013 VA examiner's opinion was well supported by a rationale.  See id.  

The Board acknowledges that the Veteran is competent to report symptoms and observations as he experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an etiological opinion linking his currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities to his active service, including presumed herbicide exposure, or to his service-connected diabetes mellitus type II.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The determination of the etiology of a complex neurologic disease requires medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's statements allege a nexus relationship between his currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities to his active service, including presumed herbicide exposure, or to his service-connected diabetes mellitus type II, the Board finds that such statements are of little probative value.  

In conclusion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and/or diabetes mellitus type II.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to Agent Orange exposure and/or diabetes mellitus type II; to that extent only, the claim is granted.  

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to Agent Orange exposure and/or diabetes mellitus type II, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


